Case 8:18-CV-00620-.]VS-.]DE Document 110 Filed 03/04/19 Page 1 of 3 Page |D #:4999

Name and address:

John U|in (SBN 165524)
john.ulin@amoldporter.com

777 South Figueroa Street
Los Angeles, CA 90017~5844
Tetephone: 213.243.4000; Fax: 213-243.4199

UNITED STATES DISTRICT COURT
CENTRAL DlSTRICT OF CALIFORNIA

 

 

 

GLAUKOS CORPORATION, a Delaware Corporation - CASE NUMBER
Plaintit`f(s), 8:18-Cv"0062()~]\/S (]DEX)
V.
APPLICATION OF NON~RESIDENT A'I`TORNEY
IVANTIS, INC., a Delaware Cot'poration TO APPEAR IN A SP'ECIFIC CASE

Defendant(s), , PRO HAC VICE

 

 

INS'I`RUCTIONS FOR APPLICANTS

(l) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section ll, and have the designated Local Counsel sign in Section l lI. ELECTRONIC SIGNA TURBS ARE NOTACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing ( issued within the last 30
days) from every state bar to tlvhiclz he or she is ad)nitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signatureJ together with any attachment(s), to a single Portable Docament Formot (PDF)jile.

(2) Have the designated Local Coi¢nsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro I'lac Vtce (G»64)"), attach a Proposed Order (using
Form G-64 ORDER, availa ble from the Coai‘t's website}, and pay the required $400 fee online at the time of filing ( using a credit card).
The fee is required for each case in which the applicant files an Application. Failnre to pay the fee at the time of filing will he grounds for
denying the Applica tion. Out~of~state federal government attorneys are not required to pay the $400fee. (Certain attorneys for the
United States are also exempt from the requirement ofapplying for pro hac vice status See L.R. 83~2.1.4.) A copy of the G-64 ORDER in
Word or Word Perfect format must be entailed to the generic chambers entail address. L.R. 5-4.4.2.

SECTIONI » INFORMATION

 

 

 

 

 

 

 

Paul Margulies
Applicant's Narne (Last Name, First Name dr Middle lnitial) check here iffederal government attorney []
Arnold 8c Porter Kaye Scholer LLP
Firm/Agency Name
601 Massachusetts Ave., NW 202.942.5000 202.942.5999
Telephone Nnmber Fax Narnber
Street Address
Washington, DC 20001-3743 Paul.Margulies@arnoldportcr.com
Cily, Siate, Zip Code E-mail Address

l have been retained to represent the following parlies:
Ivantis, Inc. [:| Plainti]j’(s) Defendant(s) [:] Other:
|:| Plaintij"f(s) [j Dcfendant(s) m Other:

 

 

Narne(s) of Party( ies) Represented

List all state and federal courts (inclnding appellate courts) to which the applicant has been adniitted, and provide the current status of his or
her membership Use Section IV if more room is needed, or to provide additional information

 

 

Narne of Court Date ofAdmis$lon Active Me)nber in Good Standine? (ifnot. please exolain)
District of Columbia Court of Appcals 4/11/2011 Active Member in Goocl Standing
New York Supr€nie Court, Appellate 7/ 16/ 2008 Active Meml)er in Good Standing

 

Division, an Department

 

 

G.64 (1\]18) APPLICAT!ON OF NON-RES|DENT AT'I`ORNEY 'I`O APPEAR lN A SPECIFIC CASEPRO HAC VICE Fage 1 0f3

 

\

Case 8:18-CV-00620-.]VS-.]DE Document 110 Filed 03/04/19 Page 2 of 3 Page |D #:5000

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needcd):

Case Nimzher 'l"itle of/tction Date ofADD/ication Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

ll as the applicant previously registered as a CM/ECF user in the Central District of California? [:] Yes |X] No
If ycs, was the applicants CM/ECF User account associated with the e-mail address provided above? m Yes [X] No

 

Previoas E-rnail Used ( if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") Systenz to he admitted to practice pro hac
vice in this Court, Suhntission of this Application will constitute your registration (or re-registration) as a CM/ECP' User, If the Court signs an
Ora'er granting your Application, you will either be issued a new CM/ECF login and passwora', or the existing account you identified above
will be associated with your case.

SEC'I`ION ll - CERTlFICATION

l declare under penalty of perjury that;

(1) All of the above information is true end correct.

(2) I am not a resident ofthe State ofCalifornia. l am not regularly employed in, or engaged in substantial business,
professional, or other activities in thc Statc ofCalifomie.

(3) l am not currently suspended from and have never been disbarred from practice in any court.

(4) I am familiar With the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidcncc.

(5) I designate thc attorney listed in Scction lII bclow, who is a member in good standing ofthe Bar ofthis Court and
maintains an office in the Centrnl Dis'trict ofCalifornia for the practice of law, as local counsel pursuant to Local

Rule 83-2.1.3.4.
;»":c 51 ~ ow{A/~S

A licant'sNarnel lea?et eor rint)
PP P }'P P

“?%ée/ /.7 tr

/lpplil:;znt's Signature/”

 

if j
Dated ";? j:,'§?<§§§

 

G-64 (11/18) APPL!CAT!ON OF NON-RES!DENT ATTORNEY TO APPEAR IN A SPEClFIC CASE PRO HAC VICE Pagc 2 0f3

Case 8:18-CV-00620-.]VS-.]DE Document 110 Filed 03/04/19 Page 3 of 3 Page |D #:5001

 

SECTION III - DESIGNATION OF LO(_`,AL COUNSEL

]011n C. Ulin
Designec's Name (Last Name, Pirst Name dr Middle lnitial)

Arnold & Porter Kaye Scholer, LLP
F irm/A ganey Name

 

 

 

 

 

 

 

777 South Pigueroa Street, 44th Floor 2 l 3.243.4000 213.243.4199
'I`elephone Number l~`ax Numbcr

Sm».@t Address lohn.Ulin@arnoldporter.com

LOS Angeles, CA 90017~5344 E""“” Add"¢$$

cny, score zip code California State Bar No. 165524

 

Desz`gnee's Cal{fornia Stale Bar Number

I hereby consent to thc foregoing designation as local counsel, and declare under penalty of perjury that l maintain an office in the
Central District of California for the practice of law.

Dated 31 l l lolq 30 L\/\ U l\`/\

Designee's Name ( lease type or priht) ,

.(. W"'”`

 

 

Designee's Signat¢‘”e
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

 

 

 

 

G~64(11/18) APPLICATION OF NON»RESIDENT ATTORNEY TO APPEAR IN A SI’ECIFIC CASE PRO HAC VICB Page 3 of3

